Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1600927.6, filed on 1/18/2016
Claim Objections
Claim 1 objected to because of the following informalities line 21 “extend extends”, seems as a typo.  Claim 8 objected to because of the following informalities:  missing a period.  Appropriate corrections are required.
Drawings
The drawings are objected to because some of the drawings are murky and unclear (e.g. Fig. 2B; Fig. 3A; and etc.).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-7 of U.S. Patent No. 11,338,185. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclosing a similar system that includes three padded tackling apparatuses (first apparatus from 50-90 cm and 30kg; second 10-30kg and 65-171cm (i.e. 1.3-1.9 higher than the first) and third 15-40 kg and 91-231cm (i.e. 1.4 higher than a second); each apparatus includes a gripping features along 80% length of a respective apparatus and having a width of 5-15 cm.  The system is design to train tackling techniques at a low body height (first apparatus); at a medial body height (second apparatus) and a high body height (third apparatus) via the respective gripping features.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, it is unclear if the dimension of each apparatus is part of the claimed device or is related to “a player’s body/height”.  The claim merely recites “a first padded tackling training apparatus”, and the limitation “for targeted training corresponding to relatively low body height” is not positively claiming the actual size of the training apparatus.  Same applicable to the second and third padded tackling training apparatuses.  Claim 1 recite the limitations “the first height” and “the second height”.  There is insufficient antecedent basis for these limitations in the claim.
	Also, in line 24 it recites “are affixed to be rotatably movable relative to the padded elongate body.”  It is unclear how such plurality of gripping features rotate.
	With respect to claim 2, is the already padded elongate body member is different than already claimed? 
	Claims 5 and 10, recite the limitation "the guiding flange" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	
 Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kopp US 3,700,237 (“Kopp”) or, in the alternative, under 35 U.S.C. 103 as obvious over Kopp in view of DeTroia US 2012/0283047 (“DeTroia”).
	As per claim 8, Kopp discloses a tackling training apparatus (dummy 10)(Fig. 3 and 2:41-52 in conjunction to Figs. 1 and 2; 1:58-2:40) comprising a padded elongate body having a first end and a second end and a side surface defining the surface of the body between the first and second ends and being capable of standing, self-supporting (dummy 10 to be placed upon surface to practice football drills)(Fig. 3), on its first and/or second end (the dummy is self supported upon its end)(Fig. 3), the elongate body having on or part of the side surface at least one gripping feature and a movable guiding flange member disposed about the surface of the body which is capable of being moved to multiple longitudinal positions along the length of the elongate body[,].(construed as strap (i.e. flange) and dummy 26 with arms 30/32 (Figs. 1 and 2; 2:7-24; note 2:41+ as the flange, strap is to be movable along dummy 10 to be position at a desire location) to be gripped by a player; also, absent any specific structure, and/or position for the gripping feature, thus, in the broadest and most reasonable manner, any section of the dummy 10 and/or dummy 26 construed as such “gripping feature”, as a player can grip any portion thereof).
	If there is any doubt regarding the examiner interpretation regarding Kopp’s strap 40 as the claimed movable guiding flange, the examiner notes that DeTroia discloses a movable guiding flange member disposed about the surface of the body which is capable of being moved to multiple longitudinal positions along the length of the elongate body (such as ring 54 position along dummy 2 at any desire location)(Figs. 6A and 6B; [0035], [0036] and [0048]-[0052]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kopp’s with a movable guiding flange member disposed about the surface of the body which is capable of being moved to multiple longitudinal positions along the length of the elongate body as taught by DeTroia for the reason that a skilled artisan would have been motivated by DeTroia’s suggestion whereas the ring (i.e. a movable guiding flange) positioned around the main body is adjusted to a proper height to train the athlete to properly tackle an opponent (par. [0036]). 
	As per claim 9, Kopp discloses wherein the guiding flange member is a toroidal or truncated tubular member configured to snugly fit over and to be movable along the length of the elongate body (Fig. 3 and 2:41-52); note also DeTroia’s Figs. 6A and 6B and [0050]-[0052]).
	As per claim 10, Kopp discloses wherein the guiding flange has a profile corresponding to the profile of the elongate body (Fig. 3); note also DeTroia’s Fig. 6A and 6B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopp (or in the alternative further in view of DeTroia) as applied to claim 8 above, and further in view of Cituk US 3,111,317 (“Cituk”).
	As per claim 11, Kopp discloses which comprises an elongate enclosed cavity within the elongate body (tubing 24 within dummy 10)(Fig. 1; 1:66-2:6).
	Kopp is not specific regarding which cavity contains or may contain a mobile material occupying a portion of the cavity, wherein on change of the direction of the force affecting the apparatus, the mobile material is caused to move along the elongate enclosed cavity.
	However, in a similar field of training apparatuses, Cituk discloses which cavity contains or may contain a mobile material occupying a portion of the cavity, wherein on change of the direction of the force affecting the apparatus, the mobile material is caused to move along the elongate enclosed cavity (dummy/body 1 with cavity 6 including a reinforcing member 7 )(Fig, 1; 2:7-25); the reinforcing member comprises a tube 13 to include a mobile material (such as send 17; Fig. 1; 2:51-62; or let pellets 20 (Fig. 5; 2:63-71) or any other mobile material 1:72-2:3).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kopp’s which cavity contains or may contain a mobile material occupying a portion of the cavity, wherein on change of the direction of the force affecting the apparatus, the mobile material is caused to move along the elongate enclosed cavity as taught by Cituk for the reason that a skilled artisan would have been motivated by Cituk’s suggestions to provide an improved portable, scaffcldless football tackling bag constructed and arranged, whereby the weight of the bag can be readily changed to accommodate it to the age and/or strength of the users (1:25-29).
	As per claim 12, Kopp is not specific regarding further comprising an interchangeable core.
	However, Cituk discloses comprising an interchangeable core (such as tube 13 with send 17)(Fig. 2; 2:51-62) and/or wooden bar 18 with pellets 20(Fig. 5; 2:63-71).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kopp’s further comprising an interchangeable core as taught by Cituk for the reason that a skilled artisan would have been motivated by Cituk’s suggestions to provide an improved portable, scaffcldless football tackling bag constructed and arranged, whereby the weight of the bag can be readily changed to accommodate it to the age and/or strength of the users (1:25-29).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopp(or in the alternative further in view of DeTroia)  as applied to claim 8 above, and further in view of KATO JP 2003180897 (“KATO”).
	As per claim 13, Kopp is not specific regarding further comprising a ball retaining belt.
	However, KATO discloses further comprising a ball retaining belt (such as belt/s 2/3 for retaining ball 5 thereupon body/tackle bag  1 (Figs. 1 and 3; note the machine translation as well).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kopp’s further comprising a ball retaining belt as taught by KATO for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results enhance the use of Kopp’s football practice apparatus to include a ball thereon to imitate game time via drills utilizing a game ball.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickens US 3,384,372 (“Dickens”) in view of Segura US 4,546,966 (“Segura”), Kraus et al US 9,498,693 (“Kraus”) and Doherty US D169,243 (“Doherty”)
	As per claim 1, Dickens discloses a training system for developing tackle technique, especially American football, the system (Figs. 1-6, 11:14-2:48 and 2:63-4:72) comprising in combination: 
	a first padded tackling training apparatus and having an end to end first apparatus length and a weight; 
	a second padded tackling training apparatus; and 
	a third padded tackling training apparatus and a weight (note Figs. 1, 2 and 6; 2:65-3:20 as well as 3:71-4:39 regarding a padded tackling training (dummy 1 (Figs. 1 and 2) and/or dummy 60 (Fig. 6) are represent of a single dummy; note 4:56-72, regarding the formation of three different dummies, one 42 inches height, a second dummy 52 inches height, and a third 54 inches height; also the dummies weights are ranging from 5 pounds-10 pounds); 
	wherein each of the first, second, and third padded tackling training apparatus comprises a padded elongate body having a first end and a second end (again note 2:65-3:56 in conjunction to Figs. 1 and 2 (regarding dummy 1) and Fig. 6 in conjunction to 3:71-4:40 regarding dummy 60; wherein each includes a first and second ends) and a side surface defining the surface of the body between the first and second ends and being capable of standing, self-supporting (Figs. 1, 2 and 6), on its first and/or second end (each dummy is capable to be position on one end (Figs. 1, 2 and 6), wherein the second padded tackling training apparatus has an end to end second apparatus length of greater than the end to end first apparatus length, and the third padded tackling training apparatus has an end to end third apparatus length of greater than the second apparatus length (again, note 4:56-72, regarding the formation of three different dummies, one 42 inches height, a second dummy 52 inches height, and a third 54 inches height), and wherein the elongate body has  on or part of the side surface a plurality of gripping features in the form of elongate members running along the side surface of the padded elongate body in a direction from the first end to the second end (hand grips 40)(Figs. 1 and 2; 3:44-52, regarding the use of gripping means within dummy 10; again see 4:44-72, whereas Dickens device includes three dummies, although having different height are formed the same, i.e. each includes a similar gripping means 40; note in particular 3:44-52 wherein the grips are flexible fabric sewn into the body structure).
	With respect to the device as a training system for developing tackle technique and tackle follow-up technique at a range of heights as recite in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
	In addition, with respect to the intended use of the first padded apparatus for targeted training of tackle technique and tackle follow-up technique at a first level corresponding to a relatively low body height; the second padded apparatus for targeted training of tackle technique and tackle follow-up technique at a second level corresponding to a medial body height; and the third padded apparatus for targeted training of tackle technique and tackle follow-up technique at a third level corresponding a relatively high body height, it must be recognized that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	Furthermore, it is also noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Thus, Dickens’ structure is fully capable of performing the same function 
as claimed, since his device is equipped with the same features as the claim subject matter.
	With respect to the length/height of each padded apparatus from 50-90cm (the first apparatus), the second apparatus 1.3-1.9 times greater than the first apparatus’ length/height, and the third apparatus 1.2-1.4 times greater than the second apparatus’ length/height, the examiner construed the length of Dickens’ apparatuses to be in such range according to applicant’s original disclosure.  Within the original disclosure in par. [0052] the first apparatus define to be at 50-100cm in length, the second 70-125cm length and the third one 100-180cm length.   
	As stated above Dickens’s apparatuses are one 42 inches height, a second dummy 52 inches height, and a third 54 inches height, which each “level apparatus” is in such ranges according to applicant’s original disclosure.      
	Dickens is not specific regarding his plurality of gripping features at least three gripping features each having a width of from 5 to 15 cm. 
	Dickens is not specific regarding the first tackling apparatus weight ranges from 10-30kg and the third tackling apparatus weight ranges from 15-40kg.
	Dickens is not specific regarding wherein the plurality of gripping features extend along and are continuously affixed to the padded elongate body of each of the first, second and third training apparatus by at least 80% of their respective lengths and are affixed to be rotatably movable relative to the padded elongate body.
	With respect to the width of the gripping means wherein each having a width of from 5 to 15 cm, although the prior art is not specific for such dimensions, it would have been obvious to discover such dimension by routine experimentation.
	To that end, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Dickens’ gripping means with such dimensions as claimed for the reason that a skilled artisan would have been motivated to discover the optimum gripping means that are suitable to a wider range of user’s from young athletes to adult ones.
	With respect to the weight of the apparatuses, attention to Dickens’s 4:69-72:
	“Conventional scuffed canvas dummies of about the same size would weigh roughly ten times more than the dummies of the present invention.”
	Thus, it would have been obvious to form the tackling apparatuses’ weight at such range/s as suggested by Dickens thus forming the dummies as having a sufficient weight that is suitable for a specific dummy as a training apparatus for a specific age, suitable for little league, junior high school, collegiate and professional (e.g. 4:46+).
	Furthermore, as discussed above it is not inventive to discover the optimum or workable ranges by routine experimentation and it would have been obvious to form Dickens’ dummies at such weight range/s for the same reasons discussed above, as discover the optimum weight for a specific age group.    
	With respect to the gripping features are discrete padded and extend along and are continuously affixed to the padded elongate body least 80% of their respective lengths and are affixed to be movable relative to the padded elongate body, In a similar field of training devices, Segura discloses discrete padded and extend along and are continuously affixed to the padded elongate body least 80% of their respective lengths and are affixed to be movable relative to the padded elongate body (such as padding 56-58 of portions 72-74-76 (Fig. 7) upon the sides of padded body (54) and configure to move (note Figs. 1-3 as the rotation of the pads; see in addition Fig. 8 in conjunction to 4:1-62 as the material of the padding 72-74-76 that are made of flexible polyurethane foam configure to move upon).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Dickens’s flexible sewn gripping features as discrete padded and extend along and are continuously affixed to the padded elongate body by at least 80% of their respective lengths and are affixed to be movable relative to the padded elongate body as taught by Segura for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a training device without such gripping features that provide versatility allowing different trainings for different skills such as using players hands (which is much desire in practicing tackling and a like) thus enhance the use of the training apparatus for different trainings and other skills.
	With regard to such padding means to each first, second, third padded tackling training apparatuses, within the modified Dickens the first, second and third, padded body device would have included such gripping features (as taught by Segura). 
	With regard to the gripping features are at least three in the form of elongate member running along the side surface of the padded elongate body, Doherty discloses such at least three gripping features along the side surface of a padded body (Figs. 1 and 2).
	  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Dickens’ gripping means such at least three gripping features along the side surface of a padded body as taught by Doherty for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results to enhance the use of the padded elongate body to allow numerous drills and alike by providing more gripping means thereof.  
	With respect to the gripping features to be rotatably movable relative to the padded elongate body, in a similar field of training system suitable for teachings tackling, Kraus discloses pad 10 with gripping arms (200 and 300) that are padded elongate body least 80% of their respective lengths; the arms are configure to be rotatably movable relative to the padded elongate body (10)(Figs. 1-3 and 4:25-55; note Figs. 22A-22D in conjunction to 8:7-26 regarding the use of the training device and the operation of the gripping arms as to rotate relative to the pad/body).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Dickens - Segura fixed gripping features as padded elongate body as at least 80% of their respective lengths to be rotatably movable relative to the padded elongate body as taught by Kraus for the reason that a skilled artisan would have been motivated by Kraus’s suggestion to use such gripping means that the variable rotational resistance of arm (i.e. gripping features) creates a realistic simulation of such a maneuver (8:7-26).  Such realistic simulation would have enhanced the device of the modified Dickens to practice tackling techniques and alike.
	In sum, the modified device of Dickens, each tackle apparatus would have included gripping features that are discrete padded and extend along and are continuously affixed to the padded elongate body least 80% of their respective lengths and are affixed to be movable relative to the padded elongate body (as taught by Segura) and such gripping means would have been further affixed rotatable to the padded body (as taught by Kraus).
	As per claim 2, with respect wherein each of the first, second and third padded tackling training apparatus comprises a padded elongate body which is cylindrical, see Dickens’s Figs. 1, 2 and 6.
	As per claim 3, with respect to wherein the at least three gripping features comprises at least four gripping features in the form of elongate members running along the side surface of the padded elongate body in a direction from the first end to the second end wherein the four gripping features are disposed equally about the side surface of the elongate body, note Doherty’s Fig. 2 as the gripping are four gripping means; within the modified Dickens the gripping would have been along the length of the side (as taught by Dickens and Segura).  
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickens, Segura, Kraus and Doherty as applied to claim 1 above, and further in view of DeTroia US 2012/0283047 (“DeTroia”).
	As per claim 4, Dickens is not specific regarding wherein the apparatus further comprises a movable guiding flange member disposed about the surface of at least one of the first, second and third padded tackling training apparatus, the movable guiding flange member being capable of being moved to and being self-supporting at multiple longitudinal positions along the length of the elongate body of at least one of the first, second and third padded tackling training apparatus, the guiding flange member has notches therein extending from an internal surface of the guiding flange radially outward and extending the full length of the guiding flange member for conforming with the plurality of gripping features on the elongate body and to define a tackle area to be trained.
	However, DeTroia discloses wherein the apparatus further comprises a movable guiding flange member disposed about the surface, the movable guiding flange member being capable of being moved to and being self-supporting at multiple longitudinal positions along the length of the elongate body the tackling training apparatus, the guiding flange member has notches therein extending from an internal surface of the guiding flange radially outward and extending the full length of the guiding flange member (such as ring 54 position along dummy 2 at any desire location; the ring includes notches (e.g. 96) to be complementary to strip 98; or inside flange to complementary to straps 94/buckle 92 to maintain the ring at a desire location)(Figs. 6A and 6B; [0035], [0036] and [0048]-[0052]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Dickens’ wherein the apparatus further comprises a movable guiding flange member disposed about the surface of the tackling training apparatus, the movable guiding flange member being capable of being moved to and being self-supporting at multiple longitudinal positions along the length of the elongate body of the padded tackling training apparatus, the guiding flange member has notches therein extending from an internal surface of the guiding flange radially outward and extending the full length of the guiding flange member as taught and suggested by DeTroia for the reason that a skilled artisan would have been motivated by DeTroia’s suggestion whereas the ring (i.e. a movable guiding flange) positioned around the main body is adjusted to a proper height to train the athlete to properly tackle an opponent (par. [0036]). 
	Within the modified Dickens such guiding flange would have been complementary to the at least one of the first, second and third padded bodies (as taught by Dickens) and with a complementary notch (as taught by DeTroia) to be place upon the gripping means (as taught by Segura and/or Doherty).  
	As per claim 5, DeTroia discloses wherein the guiding flange member is a toroidal or truncated tubular member (Figs. 6A and 6B).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickens, Segura, Kraus and Doherty as applied to claim 1 above, and further in view of Cituk.
	As per claim 6, Dickens is not specific regarding wherein each of the first, second and third padded tackle training apparatus have an apparatus mobile material within a cavity surrounded by an apparatus padded member, the apparatus mobile material continuing to move in the direction of an applied force, the mobile material applying a supplemental force to the first apparatus padded member surrounding the mobile material.
	However, Cituk discloses wherein a padded tackle training apparatus have an apparatus mobile material within a cavity surrounded by an apparatus padded member, the apparatus mobile material continuing to move in the direction of an applied force, the mobile material applying a supplemental force to the first apparatus padded member surrounding the mobile material (dummy/body 1 with cavity 6 including a reinforcing member 7 )(Fig, 1; 2:7-25); the reinforcing member comprises a tube 13 to include a mobile material (such as send 17; Fig. 1; 2:51-62; or let pellets 20 (Fig. 5; 2:63-71) or any other mobile material 1:72-2:3).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Dickens’ wherein the padded tackle training apparatus have an apparatus mobile material within a cavity surrounded by an apparatus padded member, the apparatus mobile material continuing to move in the direction of an applied force, the mobile material applying a supplemental force to the first apparatus padded member surrounding the mobile material as taught by Cituk for the reason that a skilled artisan would have been motivated by Cituk’s suggestions to provide an improved portable, scaffcldless football tackling bag constructed and arranged, whereby the weight of the bag can be readily changed to accommodate it to the age and/or strength of the users (1:25-29).
	Within the modified Dickens each of the first, second and third padded tackle training apparatus have an apparatus would have such mobile material.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickens, Segura, Kraus and Doherty as applied to claim 1 above, and further in view of KATO.
As per claim 7, Dickens is not specific regarding further comprising a ball retaining belt.
However, KATO discloses further comprising a ball retaining belt (such as belt/s 2/3 for retaining ball 5 thereupon body/tackle bag  1 (Figs. 1 and 3; note the machine translation as well).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Dickens’ further comprising a ball retaining belt as taught by KATO for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results enhance the use of Kopp’s football practice apparatus to include a ball thereon to imitate game time via drills utilizing a game ball.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                     9/28/2022    

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711